DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Lindhe et al (2016/0353959) discloses a cleaning robot, comprising: a driver comprising a first drive wheel and a second drive wheel arranged in parallel; a detector configured to detect an obstacle; a determining portion configured to determine whether the cleaning robot is in an obstacle obstruction state; and a controller configured to control the first drive wheel to cross an obstacle and control the second drive wheel to cross the obstacle according to a detection result when the cleaning robot is in the obstacle obstruction state (Paragraph 0036-0038).  However, Lindhe fails to disclose wherein the detector is configured to detect whether the first drive wheel crosses the obstacle; when the detector detects that the first drive wheel does not cross the obstacle, a number of occurrences of not crossing the obstacle is recorded; when the number of occurrences is greater than a preset value, the controller is configured to control the cleaning robot to travel in a second traveling direction; and a first traveling direction is a traveling direction of the cleaning robot before the cleaning robot enters the obstacle obstruction state, and the second traveling direction is opposite to the first traveling direction.  Therefore, the prior art of record does not anticipate nor render obvious wherein the detector is configured to detect whether the first drive wheel crosses the obstacle; when the detector detects that the first drive wheel does not cross the obstacle, a number of occurrences of not crossing the obstacle is recorded; when the number of occurrences is greater than a preset value, the controller is configured to control the cleaning robot to travel in a second traveling direction; and a first traveling direction is a traveling direction of the cleaning robot before the cleaning robot enters the obstacle obstruction state, and the second traveling direction is opposite to the first traveling direction when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B